Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                         No. 04-17-00251-CV

                                          Juan ALVAREZ,
                                              Appellant

                                                  v.

                                      STATE FARM LLOYDS,
                                            Appellee

                     From the 407th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015CI08926
                             Honorable Peter A. Sakai, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: January 10, 2018

AFFIRMED

           Appellant Juan Alvarez appeals the trial court’s order granting summary judgment in favor

of appellee State Farm Lloyds with regard to Alvarez’s Texas Insurance Code and common law

bad faith claims. On appeal, Alvarez contends the trial court erred in granting summary judgment

in favor of State Farm because this court’s decision in Garcia v. State Farm Lloyds, 514 S.W.3d
257 (Tex. App.—San Antonio 2016, pet. denied), in which we held an insurer’s payment of an

appraisal award entitles the insurer to summary judgment on an insured’s contractual and extra-

contractual claims, is no longer controlling in light of the Texas Supreme Court’s decision in USAA
                                                                                                   04-17-00251-CV


Tex. Lloyds Co. v. Menchaca, 60 Tex. Sup. Ct. J. 672, 2017 WL 1311752 (Tex. Apr. 7, 2017). We

recently addressed this same issue in Ortiz v. State Farm Lloyds, No. 04-17-00252-CV, 2017 WL
5162315 (Tex. App.—San Antonio Nov. 8, 2017, pet. filed) (mem. op.). Based on our analysis

and holding in Ortiz, we affirm the trial court’s summary judgment in this case. 1

                                                 BACKGROUND

        Alvarez suffered property damage as a result of a 2014 wind and hailstorm. Alvarez’s

property was covered by an insurance policy issued by State Farm. After Alvarez submitted a

claim, State Farm determined the property damage alleged by Alvarez fell below the insurance

policy’s deductible. Thus, State Farm made no payment to Alvarez. After receiving a letter from

Alvarez’s attorney, State Farm conducted a second investigation. As a result of this investigation,

State Farm determined the property damages suffered by Alvarez exceeded his deductible and it

paid Alvarez $832.57. Alvarez, believing his claim was still undervalued, sued State Farm,

seeking damages for wrongful denial and underpayment of his claim. Thereafter, State Farm

invoked the appraisal clause in Alvarez’s policy. Through the appraisal process, it was determined

that Alvarez suffered property damage in the amount of $14,377.14 — more than either of the two

original damage estimates. After applying the deductible, prior payment, and depreciation, State

Farm paid Alvarez $9,676.62.

        In response to Alvarez’s pending lawsuit, State Farm filed a motion for summary judgment,

arguing it was entitled to a take-nothing summary judgment on all of Alvarez’s claims based on

this court’s decision in Garcia. The trial court granted State Farm’s motion for summary




1
 In the appellant’s brief in Ortiz, appellate counsel for Ortiz admits the legal arguments in Ortiz, this appeal, and
Lazos v. State Farm Lloyds, No. 04-17-00286-CV “are identical.” The appellants in these three appeals are represented
by the same appellate counsel.

                                                        -2-
                                                                                     04-17-00251-CV


judgment, rendering a take-nothing judgment in favor of State Farm. Alvarez timely filed a notice

of appeal.

                                            ANALYSIS

       As set out in the introduction, Alvarez contends this court must reconsider its Garcia

decision in light of the supreme court’s decision in Menchaca. However, in Ortiz, this court held

Menchaca did not abrogate Garcia. See 2017 WL 5162315, at *1. In Ortiz, we recognized that

under our decision in Garcia, an insurer’s payment of an appraisal award entitles the insurer to

summary judgment on an insured’s contractual and extra-contractual claims. Id. at *1–2 (citing

Garcia, 514 S.W.3d at 264–65, 276–79). In response to the appellant’s argument that he should

be allowed to proceed with his claims against State Farm based on the Menchaca decision, we

analyzed Menchaca to determine whether it required us to revisit Garcia. After conducting the

analysis, we held Menchaca did not invalidate our decision in Garcia for two reasons. Id. at *2–

*3. First, Menchaca did not involve the payment of an appraisal award, and therefore, it was

distinguishable. Id. Second, there was nothing in the “five distinct but interrelated rules that

govern the relationship between contractual and extra-contractual claims in the insurance context”

that required us to revisit Garcia or reverse the summary judgment in favor of State Farm. Id. at

*2–*3 (quoting Menchaca, 2017 WL 1311752, at *4). Here, we hold Ortiz, which held Menchaca

does not alter our prior decision in Garcia, controls the outcome of this appeal, mandating that we

overrule Alvarez’s sole appellate issue. See id.

                                          CONCLUSION

       Accordingly, we hold that because State Farm paid the appraisal award in this case, and

Alvarez has failed to assert any ground for setting aside the appraisal award or present evidence of

an act so extreme that it caused him injury independent of his claim under the policy, we hold



                                                -3-
                                                                              04-17-00251-CV


summary judgment was properly granted in favor of State Farm. See Garcia, 514 S.W.3d at 265,

278–79.

                                              Marialyn Barnard, Justice




                                            -4-